Title: To James Madison from Robert R. Livingston, 10 May 1802
From: Livingston, Robert R.
To: Madison, James


No. 12.
Dear Sir,Paris 10th. May 1802
Since my letter of this morning I have recieved farther information on the subjects there hinted at. In consequence of the resolution of the Tribunat mentioned in my letter a motion was brought forward in the Senate to invest the First Consul with the Consulate for life. This was violently opposed—one of the members in a most animated speech was so hurried on that He droped the following memorable expression what this Corsican this man from an island where the Romans declared they could not find a man worthy of being a slave. It terminated in a resolution to offer an extention of the term ten years beyond the constitutional period. This I am credibly informed will be refused. Whether the matter will rest here is very uncertain. We are perhaps at the moment of a new revolution. What I told you of the plot was correct. Delmas has been deported & several others are suspected. The fact is the dissatisfaction among the heads of the army is pretty extensive. The troops from Italy are to be embarked as is said for St. Domingo & to be victualed out by the Italian states. It is however suspected that their destination is for the east & not for the west. The ready acquiescence of the two Emperors & Prussia in the late change in Italy & the close connection that has of late taken place between Count Marcoff & the first Consul & Ministers & their numerous conferences leads to this conclusion—that the Porte is to be sacrificed as Poland was. Bernadottes destination is not changed—at least it was not 10 days ago. He is at present one of the discontented tho brother in law to Joseph Bonaparte. You will see the necessity of the utmost secrecy on the subject of this letter. I am Dear Sir with the highest consideration your Most obt. He. St.
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Brent. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by JM. Draft filed at 16 May 1802.



   
   The negotiations then taking place between the Russian ambassador, Count Markov, and Talleyrand were on the subject of the German states, not the Sublime Porte (Turkey) (Deutsch, Genesis of Napoleonic Imperialism, pp. 51–55).



   
   For the rumor that General Bernadotte was to command the French expedition destined for the occupation of Louisiana, see JM to Lear, 8 Jan. 1802, and Livingston to JM, 26 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:373, 374 n. 4, 493).


